Title: From George Washington to Margaret Savage, 15 April 1774
From: Washington, George
To: Savage, Margaret



Dr Madam,
Mount Vernon April 15th 1774

I am really sorry I cannot give you a more agreeable account, than the following of your Suit against Dr Savage. At March Court for this County, with much difficulty, we brought the matter to a hearing, & obtained a judgement for six hundred & odd pounds, being the Sum due on the Bond to the commencement of the Suit. Against this, the Doctor filed a Writ of Error, which (as there will be no Court this month) cannot be heard ’till May. At which time, it is more than probable, the judgment will be confirmed in this Court; but then, it is said, the Doctor, (merely to procrastinate payment) will appeal to the General Court, where the matter may hang twelve months longer: This information I thought it incumbent on me to give; at the same time I assure you, that nothing has been, or shall be neglected, on the

part of Mr Fairfax or myself, to bring the matter to the speediest determination, the nature of the case will admit of; nor in prosecuting your claims to the money due since the commencement of the last Suit, & for each years Annuity, as it becomes due afterwards.
We have lost several of your old acquaintances since I wrote you last, among whom, Joseph Watson, & Harrison Manley are of the number; & we have had two or three weddings—to wit—Mr Custis to a daughter of Jno. Calvert, Peter Wagener to Sinah McCarty & Capt. Sanford to Miss Caty Porter. Mrs Washington is very well, & joins in good wishes for you with Dr Madam Your Most humble Servant

G. Washington

